Citation Nr: 0636108	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
original calculated amount of $2,862.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to June 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In March 2005, the Board issued a decision denying the waiver 
of overpayment issue on appeal.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a November 2005 Joint Motion for 
Remand, the Court, in a December 2005 Order, vacated the 
Board decision and remanded the case so that the Board would 
provide the veteran with a hearing on the waiver issue cited 
above.  The Court undertook this action notwithstanding the 
fact that a hearing had been held before the undersigned in 
October 2004 and the veteran made no reference to this issue.   

Upon return from the Court, the Board complied with the 
Court's Order and remanded the case to the RO to schedule the 
veteran for a Board hearing, despite the fact that a hearing 
before the Board had been held in October 2004 and the 
veteran had made no reference to this issue.  The veteran 
then failed to report for the videoconference hearing 
scheduled in September 2006.  Therefore, the hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2006).  

One of the matters the Board must also address is which issue 
or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).  

At a hearing held before the undersigned in October 2004, the 
veteran withdrew the issues regarding service connection for 
diabetes mellitus, hypertension and post-traumatic stress 
disorder (PTSD).  See 38 C.F.R. § 20.204 (2006).  Therefore, 
these issues are not currently before the Board.

An April 2004 rating action, in part, denied service 
connection for chronic psychiatric disorders including 
depression and paranoid schizophrenia.  In the same decision, 
the RO also denied an increased rating for scarring in the 
left supraorbital area.  The veteran filed a notice of 
disagreement that was received in May 2004.  In March 2005, 
the Board remanded these issues pursuant to the case of 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO, 
however, did issue an SOC in August 2004.  In any event, as 
discussed in detail further below, these issues are not 
before the Board at this time.   

The Board acknowledges that in the October 2004 hearing 
discussed above, the undersigned took testimony regarding the 
issues of entitlement to service connection for chronic 
psychiatric disorders, including depression and 
schizophrenia, and entitlement to a compensable rating for 
scarring in the left supraorbital area as a convenience to 
the veteran so he would not be required to return to the RO 
to provide testimony before the Board at a later date.  

Further review of the claims folder discloses that the 
veteran never perfected either appeal by providing a timely 
VA Form 9, Appeal to Board of Veterans' Appeals, or other 
substantive appeal, after the RO issued its August 2004 SOC.  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2006).  In June 2006, the RO issued a 
supplemental statement of the case (SSOC) on these two 
issues.  The RO provided a copy of the SSOC to the veteran 
and enclosed a VA Form 9, requesting that the veteran file a 
formal substantive appeal if he intended to proceed on these 
issues.  The claims folder, to this date, is negative as to 
any response from the veteran.  He also failed to report to a 
VA examination with respect to the scar issue scheduled in 
June 2006.  Neither he nor his representative has asserted 
that these issues are currently in appellate status.  
Therefore, these issues are not before the Board at this 
time. 

The Board must note that based on a statement from the 
veteran received in April 2005, and further confirmed by the 
Appellant Brief in March 2006, the veteran appears to be 
raising the issue of entitlement to a temporary total rating 
based on hospitalization.  The Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  The RO has not fully 
adjudicated this issue and the Board may not unilaterally 
take jurisdiction of any additional claim.  Therefore, the 
matter is referred to the RO for the appropriate action.
  

FINDINGS OF FACT

1.  The veteran has been charged with an overpayment of VA 
pension in the amount of $2,862.30, representing the amount 
he received in pension benefits for the period between 
February 2000 and April 2002, based on under-reported family 
income as well as a failure to report felony incarceration.

2.  The veteran's under-reporting family income, not 
reporting his incarceration, and retaining pension benefits 
in the amount of $2,862.30 involved an intent to seek unfair 
advantage with knowledge of the likely consequences.


CONCLUSION OF LAW

Waiver of recovery of overpayment of non-service-connected 
disability pension benefits in the original calculated amount 
of $2,862.30 is precluded.  38 U.S.C.A. §§ 1505(a), 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.666 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2006).  Pension 
benefits are also subject to limitations in annual income and 
net worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. 
§§ 3.3(a)(3), 3.274.  In determining countable annual income 
for improved pension purposes, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. § 
1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  
Social Security Administration (SSA) income is not 
specifically excluded under 38 C.F.R. § 3.272.  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. 
§ 1.956(a).

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).  In this 
respect, an overpayment can arise if the veteran fails to 
notify the VA of his incarceration.   

A request for waiver of indebtedness must be made within 180 
days following the date of notice of the indebtedness issue 
by the VA to the debtor.  38 C.F.R. § 1.962(b)(2). 

Any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of any person having an 
interest in waiver of recovery of the overpayment will 
preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.962(b), 1.963(a), 1.965(b).  Also, there shall be no 
recovery of overpayment of VA benefits if it is determined 
that recovery would be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  An indication of 
either "fraud, misrepresentation or bad faith" on the part 
of the veteran is found, a waiver is automatically precluded, 
and the principles of "equity and good conscience" will not 
even be considered or analyzed.  See 38 C.F.R. § 1.963(a).  

"Bad faith" refers to "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense."  38 C.F.R. 
§ 1.965(b)(2).  Although not undertaken with actual 
fraudulent intent, conduct by a claimant with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the Government is 
required for a showing of bad faith. Id.

Pertinent Factual Background

Originally, the RO denied pension benefits in March 1989.  In 
July 1990, during the course of that appeal, the veteran 
reported that he was imprisoned.

In May 1992, the RO received a statement indicating that the 
veteran had been paroled in April 1992.  The veteran 
reapplied for pension benefits.

In November 1993, the veteran submitted a letter 
acknowledging that he was incarcerated.  He requested 
information regarding whether VA benefits to include pension 
benefits were payable to either he or his daughter while 
imprisoned.

In a December 1993 letter, the VA advised the veteran that 
any pension benefits would be withheld effective the 61st day 
of incarceration.  He was also advised that his dependents 
could be eligible for benefits while he is incarcerated and 
the RO sent a dependency form for the veteran to complete.

The record contains VA Form 21-493, dated in August 1997, 
which denotes that the veteran was incarcerated in February 
1990 and paroled in December 1996.

In October 1998, the veteran submitted a statement indicating 
that he would like to pursue pension benefits now that he has 
been released from incarceration.

The RO granted nonservice-connected pension benefits to the 
veteran in a January 1999 statement of the case (SOC).  His 
benefits were effective back to September 1998.  

In October 1998, the veteran' representative submitted an SSA 
award letter showing monthly payments of $566.00.

In December 1999, the RO received an Improved Pension 
Eligibility Verification Report (EVR) showing that the 
veteran received a cost of living adjustment in SSA benefits.  
It noted that he was receiving $587.00 per month in Social 
Security disability benefits.  

In January 2000 and January 2001, letters were sent from the 
veteran to the RO discussing his pension benefits.  Both 
these letters specifically indicated that failure to promptly 
notify the VA of any changes in income might create an 
overpayment that would have to be repaid by the veteran. 

In January 2001, the veteran submitted a statement requesting 
adjustment of his income.  He indicated that the VA was 
counting too much SSA income, thus demonstrating his 
knowledge that if his income were less, he would receive 
greater pension benefits.  

In October 2001, the veteran submitted an Income and Net 
Worth Statement, VA Form 21-527.  He reported that his 
monthly income consisted of $516.00 from SSA, $259.00 from 
the VA, and $650.00 for his spouse.  The veteran was silent 
as to his incarceration at that time. 

In November 2001, the veteran was notified that the VA had 
received information that he was incarcerated.  He was 
notified that his benefits would be reduced on the 61st day 
of confinement.  He was also advised that his benefits could 
be apportioned to dependents.

A December 2001 statement from the veteran emphasized that he 
needed the VA monetary benefits for his family.  

In March 2002, the RO notified the veteran that the VA had 
received notification that he had been incarcerated on two 
different occasions.  Since he was imprisoned for a felony on 
December 1, 1999, his VA pension payments were terminated 
effective February 2, 2000.  His benefits would resume on his 
date of parole, August 2000.  Since he would be re-
incarcerated on August 1, 2000, his pension benefits would be 
terminated effective October 2, 2001.  His benefits would 
resume on February 2002, the date of his parole.  This 
adjustment would result in an overpayment.  These adjustments 
would be made before adding his dependents.

In March 2002, the veteran requested a waiver for the 
overpayment.

In April 2002, the VA notified the veteran that SSA records 
documented a retroactive SSA payment of $5,490 to the veteran 
that was never reported as income by the veteran.  

In October 2002, the Committee denied a waiver for 
overpayment of $2,862.30 that was created in April 2002 and 
an overpayment of $1,271.86 created in may 2002.

In November 2002, the Committee waived the $1,271.86 in 
overpayment of VA pension benefits due to the length of time 
it took the VA to act on his information regarding his 
income.





Analysis

The veteran has not disputed the validity or amount of 
indebtedness.  The issue in this case is whether the veteran 
is precluded from waiver of recovery of the overpayment of 
$2,862.30 of VA pension benefits disbursed to the veteran.  

Initially, the veteran's March 2002 request for waiver of 
indebtedness was timely.  See 38 C.F.R. § 1.962(b)(2).

In October 2002, the Committee denied a waiver of recovery of 
overpayment to the veteran because it found that the veteran 
knowingly received pension benefits while not reporting his 
incarceration from December 1999 to February 2002.  The 
Committee also found that the veteran did not report as 
family income a retroactive SSA payment totalling over $5000.  
The Committee concluded that he acted in bad faith.  

With regard to his incarceration, the evidence shows that the 
veteran was incarcerated for various periods of time 
throughout the 1990s.  In a December 1993 letter the veteran 
was informed that any pension benefits he was entitled to 
would be reduced upon imprisonment.  Throughout his 
incarceration in the 1990s, the veteran provided the VA with 
his prison address so that he could correspond about 
potential pension benefits for his children.  In fact, in 
October 1998, the veteran submitted a statement indicating 
that he would like to pursue pension benefits after he was 
released from incarceration in the 1990s.  Consequently, is 
it clear from the record that the veteran knew he could not 
collect VA pension benefits while incarcerated.  In any 
event, the evidence clearly demonstrates that when the 
veteran was reincarcerated from December 1999 to February 
2002, the veteran failed to inform the VA that he was 
imprisoned, thus enabling him to continue to receive the 
normal rate of pension benefits to which he was not entitled.  
His behavior clearly reflects an intent to receive an unfair 
advantage.  38 C.F.R. § 1.965(b)(2).       

With respect to the unreported retroactive lump sump SSA 
benefits, the veteran was informed by way of January 2000 and 
January 2001 letters that failure to promptly notify the VA 
of any changes in family income might create an overpayment 
that would have to be repaid by the veteran.  The veteran had 
reported his monthly SSA benefits to the VA including any 
modifications throughout 1999, 2000, and 2001.  He simply 
decided not to report the particular lump sum SSA payment of 
over $5000.  His prior January 2001 statement requesting an 
adjustment of monthly SSA income demonstrates that he knew 
that an increase in SSA income would reduce his pension 
benefits.  Consequently, the veteran knew that he must report 
any income changes, yet he did do so when required to by law.  
This also constitutes bad faith per the applicable 
regulation. Id.     

Accordingly, in both instances discussed above, the veteran 
intended to seek an unfair advantage by failing to inform the 
VA of his increased family income and incarceration.  The 
veteran was given adequate notice and had knowledge of the 
likely consequences, and of the resulting loss to the 
Government.  His actions constitute bad faith.  38 C.F.R. 
§ 1.965(b)(2).  Because the Board finds that the veteran's 
actions constitute bad faith, waiver of recovery of 
overpayment of nonservice-connected disability pension 
benefits is precluded.  38 U.S.C.A.  § 5302(c); 38 C.F.R. §§ 
1.962(b), 1.963(a), 1.965(b).  It follows therefore that it 
is not necessary to consider principles of "equity and good 
conscience" in this particular case.  See 38 C.F.R. 
§ 1.963(a).  The appeal is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), is not applicable to 
claims for waiver of recovery of overpayment. Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. 
Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to 
a waiver).  Thus, any discussion as to VCAA compliance is not 
required.  

Even if those provisions were applicable, the VA has 
satisfied those provisions. The file show that through 
discussions in correspondence, the RO waiver decisions, and 
the SOC, the veteran has been notified of the evidence needed 
to substantiate his claim, the bases for denial of the claim, 
and pertinent evidence has been obtained.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).

With regard to the duty to assist, the RO has afforded the 
veteran the opportunity to present information and evidence 
in support of the claim.  Furthermore, the Board notes that 
the RO has attempted to gather updated information regarding 
the veteran's financial status.  Therefore, there is no 
further action to be undertaken to comply with the duty to 
assist in this case.

ORDER

Waiver of recovery of overpayment of non-service-connected 
disability pension benefits in the original calculated amount 
of $2,862.30 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


